DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on April 26, 2018. Claims 1-12 are Original. Claim 1-12  currently pending and have been examined.

Specification
The abstract of the disclosure is objected to because it contains more than 150 words. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The disclosure refers to “a pair of control pull ring 6” (e.g., p. 8, line 10). However, there is only a single pull ring actually disclosed. All instances must be corrected to read, “a control pull ring 6.”
Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1, the numerous “wherein” clauses should each have a colon after the word “wherein” because the “wherein” applies to each clause thereafter. Further, the last limitation in the list of each “wherein” clause should be preceded by the word “and.”

Claims 2-12 are also objected to for their incorporation of the above through their dependencies of claim 1.
Claims 1-12 are also objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pair of control pull ring 6.” Because there is only a single pull ring disclosed, Examiner assumes this limitation reads, “a control pull ring (6).”
s” (which also captures that they are parallel as they have the same “traveling directions.” 
Further, Examiner cannot ascertain the meaning of the limitation “along the traveling direction of the sliding chutes,” further rendering the claim indefinite. The chutes do not move, so it is unclear how they can have traveling directions. For examination purposes, Examiner assumes that this just means that because the wheels travel within the sliding chutes, the orientation of the rail (which includes the parallel sliding chutes) determines the up-and-down traveling directions of the wheels. 
In claim 1, there is insufficient antecedent basis for the term “a third support plate 22” as no second support plate has been recited.
In claim 1, there is insufficient antecedent basis for the term “the air pump 13.”
In claim 1, the second-to-last line, the phrase should read “the buffer spring 64” since the antecedent was already established by the claim.
Claims 2-12 are also rejected for their incorporation of the above through their dependencies of claim 1.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art found is Chinese Patent No. CN201465338U, Sheng (“Sheng”). Sheng does teach an ejection seat training simulator that includes an ejection rack system (with an ejection rail 31 comprising two I-beams, FIG 6), an ejection seat, an ejection start mechanism that includes a spring mechanism (¶59, Translation), and a driving device in the form of a pneumatic cylinder (¶¶35-36, Translation). The Sheng simulator further includes a simulation system (computer, switch, instrument system, visual system (display device), sound system, ¶39, Translation), instructor console system, and communication system (¶35, Translation). Sheng even teaches a “jet device” that sprays airflow toward the pilot to simulate airflow hitting the pilot in the cabin (¶74, Translation). However, Sheng uses four “pulleys” (each pulley is two steel plates connected by a connecting shaft, ¶58, Translation) that roll up and down on the front flanges of the ejection rail I-beams (FIG. 6, ¶37, Translation) in order to guide the ejection seat (front flanges are the slideways for the pulleys, FIG. 6, ¶55, Translation). This is unlike the instant invention which has guide wheels that travel in the “sliding chutes” on the sides of the I-beams of the ejection rail (FIGS. 1, 2).
Li teaches an ejection seat training simulator that uses a hydraulic drive system (p. 1, Translation), but again, the sliders 118 move along the front of the ejection guides .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/J.L.K./
Patent Examiner
Art Unit 3715

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715